Citation Nr: 9919120	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-24 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and Mr. J. P., M.S.W.


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1971 to 
March 1974, to include a tour of duty in the Republic of 
Vietnam.

This appeal initially arose before the Board of Veterans' 
Affairs (Board) from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The veteran perfected an appeal to this 
decision in a timely manner.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The currently diagnosed PTSD is of service origin. 


CONCLUSION OF LAW

PTSD was incurred in active duty service.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 1991); 38 C.F.R. § 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative essentially contend that 
the veteran currently suffers from PTSD, which was incurred 
as the result of stressors that he underwent during military 
service in the Republic of Vietnam.

With regard to the veteran's claim for entitlement to service 
connection for PTSD, the veteran must initially meet his 
obligation of submitting evidence of a well-grounded claim.  
See 38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 
Vet. App. 498 (1995).  To establish a well-grounded PTSD 
claim, the veteran must submit medical evidence of a current 
disability, lay evidence of an inservice stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  The veteran has asserted stressors due to 
service in Vietnam, and a medical professional has diagnosed 
him with PTSD as a result of these alleged stressors, 
presuming this evidence to be credible as required for well-
groundedness purposes, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service. 38 U.S.C.A. 
§ 1110 (West 1991).

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.

During the course of the appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

The veteran's service administrative records show that he did 
not receive any awards indicative of combat.  His MOS was 
petroleum storage specialist.  He served in Vietnam from 
September 1971 to April 1972.  The service treatment records 
reflect no complaint or finding pertaining to a psychiatric 
disorder.  At the time of the separation examination the 
veteran gave a history of nervous trouble.  His psychiatric 
condition was clinically evaluated as normal.

The veteran received intermittent treatment at VA facilities 
for various disorders beginning in the late 1970s.  An 
October 1993 VA psychological evaluation revealed test 
findings which were interpreted as being consistent with 
depression.  A December 1993 statement from a VA psychiatrist 
is to the effect that the veteran had chronic severe PTSD, 
which symptoms clearly originated from his military duty in 
Vietnam during the early 1970's.  The veteran continued to 
receive intermittent treatment at a VA facility for 
psychiatric problems.  

A VA psychiatric examination was conducted in March 1994.  At 
that time the veteran stated that he served as a guard at a 
transportation installation in Da Nang.  He stated that 
during his nine month period of duty at this installation it 
was subjected to almost nightly mortar attacks.  The veteran 
added that he saw another soldier being blown out of a tower.  
He noted that he had felt chronically anxious since 1972, and 
began to experience flashbacks and nightmares as well as 
intrusive recollections of Vietnam in approximately 1978.  
The veteran further noted that he felt distressed upon 
smelling or handling food or diesel fuel.  He noted that he 
becomes startled by loud noises and is bothered by a constant 
fear of cockroaches, of which there were many in Vietnam.  
Following the examination, the diagnosis was PTSD.

A March 1994 statement from a counselor at from Mr. J. P., a 
counselor at the Vet Center is to the effect that the veteran 
had been receiving counseling services at that facility since 
1992.  It was indicated that although the veteran's MOS as a 
petroleum storage specialist did not place him in countryside 
operations, his duties included perimeter defense and 
maintenance in a large "POL" storage facility and motor 
pool which was frequently targeted by enemy mortar fire.  The 
social worker also noted that the veteran's experiences 
included the destruction of his barracks by incoming fire 
while he was at another location, during which attack a 
friend of the veteran "Ramsey" lost both legs as a result 
of traumatic amputation.  It was also noted that the veteran 
had witnessed a sentry blown out of a watchtower in an 
explosive detonation.  It was pointed out that these memories 
return to the veteran in the form of intrusive thoughts and 
dreams which interrupted his sleep.  The veteran, it was 
noted, also experienced anxiety when he hears certain music 
reminiscent of his time in the service. 

A November 1994 statement from the VA psychiatrist was was 
treating the veteran is to the effect that the veteran was 
exposed to frequent shelling in Vietnam, which, in his 
opinion, resulted in severe PTSD.  These results were noted 
to have been confirmed by the results of the veteran's 
"CAPS" test (administered in November and December 1993), 
described as a widely-accepted psychometric scale of PTSD 
symptom frequency and severity.  

A December 1994, from the Vet Center, is to the effect that 
the veteran continued to experience chronic symptoms of PTSD. 

The veteran testified during a hearing at the RO in December 
1995.  He testified that he had not worked since 1990.  He 
complained of nightmares.  He noted that the constant 
shelling experienced during his time in Vietnam, and 
specifically at the Viking Compound in Da Nang was, in 
essence, responsible for his present symptoms.  He added that 
a fellow specialist lost his legs.  He also testified that 
upon his return from Vietnam he received treatment on 
approximately four occasions at Fort Carson for sleeping 
disorders.  The veteran also testified that he spent his 
entire tour in Vietnam with the 610th Transportation Company 
which was located in Da Nang at the Viking Compound, and 
which was attached to the Haskens Compound.  He noted that 
his position was under practically continual mortar fire, 
usually at night.  The veteran also testified that while on 
perimeter duty he shot at the enemy and that enemy fire was 
returned.  Also providing testimony was a Clinical 
Coordinator of the Boston Vet Center.  He testified that the 
veteran was seriously disabled and currently unable to work.  
He also noted that a number of the symptoms of PTSD exhibited 
by the veteran were the result of his experiences in Vietnam.

An additional letter submitted, in December 1995 by Mr. 
[redacted] indicated that Viking Compound, home of the 610th 
Transportation Company, was adjacent to one of the airfields 
in Da Nang.  And, as such, was a target due to its being a 
petroleum storage and transportation facility. 

A response to a request by the RO, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in July 199 
indicated that the veteran's listed stressors were unable to 
be verified.  USASCRUR forwarded a copy of an extract from an 
Operational Report - Lessons Learned (OR-LL) of the 23rd 
Infantry Division for the period of May 1 through October 15, 
1971.  USASCRUR indicated that the 23 rd Inf. Div. was 
located in the same base area at Da Nang where the veteran's 
unit was located.  The OR-LL shows that, on several 
occasions, this unit came under enemy mortar and rocket 
attacks.  

In a statement from the veteran, received in August 1997, he 
indicated that the enemy action intensifies after October 
1971.  

A March 1999 statement from a veteran who also served in Da 
Nang from November 1971 to May 1972 is to the effect that he 
served in a large company which provided day and nighttime 
security to numerous sub-bases and camps within the Da Nang 
perimeter.  He added that various bases camps came under 
rocket and mortar fire attack.  He also noted that on two 
occasions he had visited the oil petroleum handling/storage 
camp, located near Da Nang Airbase, and found the camp to be 
extremely vulnerable to enemy indirect fire.  He also 
indicated that the servicemen who worked at the storage 
facility were in imminent danger on a daily basis.

A March 1999 statement from a VA psychiatrist is to the 
effect that the veteran had severe symptoms of PTSD.  The 
psychiatrist indicated that, while it was possible that a 
veteran could create a fictitious account of his claimed war 
experience and fool him for 5 1/2 years with highly consistent 
and detailed accounts.  However, the veteran's counselor, who 
had seen the veteran on many more occasions than the 
physician and who had himself saw extensive combat in 
Vietnam, had no doubt that the veteran experienced what he 
had described over the years.  

A hearing was held before a member of the Board sitting at 
Boston, Massachusetts in March 1999.  At that time the 
veteran testified that in Vietnam he was assigned to a base 
which was mortared and rocketed on a regular basis (4 to 5 
times per week), and that during one duty assignment, he 
acted in a capacity as a perimeter guard.  The veteran 
indicated that he was near high explosives when they 
exploded.  He also testified that he currently was anxious 
and nervous all of the time, and that experienced visual and 
auditory hallucinations as well as depression.  The veteran's 
counselor from the Boston Vet Center, Mr. P., testified that 
he personally went to Da Nang numerous times in 1969 with the 
101st Airborne and that the base was regularly rocketed.  He 
also opined that, based upon the veteran's intrusive memories 
of Vietnam, level of isolation, hypervigilance, and startle 
response, that the veteran's currently diagnosed PTSD 
emanated from Vietnam.  

To summarize, the veteran's primary stressors are exposure to 
enemy mortar and rocket attacks in his capacity as a fuel 
specialist at an airfield at Da Nang. 
The veteran's DD 214 corroborates his MOS as a Petroleum 
Storage Specialist which is consistent with his reported 
stressors.  USASCRUR was unable to verify the stressors as 
they relate directly to the 610th Transportation Company.  
However, USASCRUR was able to document enemy attacks on the 
23rd inf. Div. which was situated in the base area location 
of the veteran's unit.  This fact when viewed in conjuncton 
with the hearing testimony and other lay statements persuades 
the Board that the veteran was exposed to enemy mortar and 
rocket attacks as claimed.  Accordingly, this stressor is 
verified. 

The VA psychiatric examination, and the VA treating 
psychiatrist and counselor have confirmed the diagnosis of 
PTSD in part based on the confirmed stressor.  Accordingly, 
it is the Board's judgment that service connection for PTSD 
is warranted. 


ORDER

Entitlement to service connection for PTSD is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

